Title: To James Madison from Frederick Jacob Wichelhausen, 4 December 1806
From: Wichelhausen, Frederick Jacob
To: Madison, James



Sir:
Bremen the 4th December 1806

On the 25th. Ulto I had last the honor of addressing you, assuring you of the great change which had taken place in Bremen.
Since that time several french and dutch Regiments have still en this City, and been quartered with the Citizens: the Generals Savarey, Le and Dumonceau have likewise arrived here.  The first of them is the Commander in Chief of the french dutch army in this neighbourhood.
Colonel Clement left this city again yesterday, and Colonel Jam is now Commander of this City; it seems however, as if the rigorous measures that have been taken on the first entering of the french troops against the government of this City have been somewhat moderated, by declaring the Senate to remain in Office as before, and by taking the Seals off again from the public Cash, leaving the same again to the disposal of the Senate.
However much this measure has been joyfully observed by the inhabitants of this City yet a decree, which has been issued at Berlin under date the 21st. Ult. by the Emperor Napoleon, has occasioned again the greatest consternation among the commercial public of this City.
I take the liberty to inclose you Copy of this proclamation, whereat you will observe, that the Islands of Great Britain and its Colonies, have been declared in a state of blockade by the Emperor Napoleon, and all Communication and Correspondence with England entirely prohibited to those Nations which are under the control of the french Government. In order to execute the 4th and 5th Articles of this decree, all navigation was Stopped in this river, and every  with merchandize are not allowed to leave this City  Moment more Still to be Shipped in those of the assignees  I have  applied to Colonel Clement, for making an exception in myself was on the best terms with the french Governor at  I believe however an exception   The inclosed two letters will give you  of my negotiation with this officer.
The american Ship Philip  here from Baltimore Cargo of american and West Indian Produce belonging to several americans, and although the navigation from  the usual place of mooring and unloading of vessels arriving in this River  two  have been given  for such which direct came from England and its Colonies  Yet I have had great trouble and vexation in order to obtain permission for unloading such vessel and the sundry-merchants, to whom the Cargo is consigned have been obliged to pay over 200 us dollars for Certificates to the french and dutch Agents to certify their property, as they would not allow my certificates to pass to which I had offered to grant, without charging the mark fee for the same.
As General Daindels, who resides at present in Emden, commands those troops which have occupied Oldenburg, Brake, Elbfleth and the Counties situated on the Weser below the territory of this City, I shall probably make proper representations about these wrongs to said General in order to obtain a free Navigation for the american trade, and to deliberate from additional Charges and Imposts, which never before have been imposed on and which will greatly interrupt the Commerce of the United States with Bremen.
Finally, I beg leave to assure you, that on my part no endeavours will be wanting nor difficulty regarded to defend the true interest and advantage of the Navigation and Trade of the United States of America to this Port. With the most profound Respect, I have the honor to remain Sir, Your most obedient and humble Servant,

Fried. Jacob Wichelshausen

